Citation Nr: 1216161	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  12-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for dental disability due to dental trauma and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO granted service connection for a scar on the Veteran's back and for a dental scar in his mouth due to dental treatment.  Each scar was rated as 10-percent disabling retroactively effective from November 30, 2009, the date of receipt of his petition to reopen these claims.  These claims are no longer at issue, however, because he did not, in response, appeal either these initial ratings or effective date assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Also in that February 2010 decision, the RO denied his petition to reopen his claim for service connection for dental disability, so other than the mouth scar, which he alleges is the result of dental trauma sustained during his military service.  A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental treatment purposes has not yet been adjudicated, however.

The Veteran had a hearing at the RO in January 2012 before a local hearing officer.

Effective February 29, 2012, so since the following month, VA has amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.

The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.

Therefore, the Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for appropriate development and consideration since the VHA has to make the necessary initial determination of eligibility.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the agency of original jurisdiction in the first instance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied service connection for residuals of dental trauma because there was no medical or other competent evidence showing the Veteran had sustained any dental trauma during his military service.

2.  He has not submitted any additional competent or credible medical or other evidence since that November 2002 decision that would assist him in establishing facts necessary to substantiate this claim or even raise a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  That November 2002 rating decision denying service connection for residuals of dental trauma is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e. service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what 

evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the "downstream" disability rating and effective date elements. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was provided a notice letter in December 2009 informing him of the evidence needed to substantiate his claims and apprising him of what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  The letter also discussed the downstream disability rating and effective date elements of his claims, in compliance with Dingess, and specifically addressed the additional Kent requirements as well.  Moreover, he received that letter prior to the initial adjudication of his claim in February 2010, so in the preferred sequence.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs).  

The Board notes that during his January 2012 hearing, the Veteran testified that a private dentist informed him that he had teeth and gum damage due to a drill slipping when a military dentist or dental technician was drilling a cavity.  Even assuming such records exist and provide this information, they would not constitute new and material evidence to reopen the claim of entitlement to dental compensation benefits, as there still would be no competent evidence that he sustained in-service dental trauma which resulted in a dental injury for which compensation benefits can be paid under pertinent law and regulation.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal without remanding this case back to the RO to obtain these private dental treatment records.  Remanding for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal without remanding to obtain these private dental treatment records.  

Hence, absent the submission of this type of evidence to satisfy the new-and-material-evidence requirement for reopening this claim, VA is not obligated to schedule him for a VA compensation examination.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board is therefore satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A. 

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Dental Disability due to In-Service Dental Trauma

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to dental disabilities.  Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" and teeth lost as a result of the loss of substance of body of the maxilla or mandible due to trauma or disease.  See Simington v. West, 11 Vet. App. 41, 44 (1998).  Further, for the purposes of determining whether a veteran has treatment eligibility, VA's General Counsel has held that the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).  

The Federal Circuit has held that a "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  

The Veteran's service treatment records show that he was afforded an initial dental examination in August 1961.  As pertinent here, tooth number 6, the right upper cuspid, an eye or canine tooth, was found to have been non-restorable.  Tooth number 6 was extracted and the area was sutured on February 18, 1963; bleeding was reported on February 21, 1963; he underwent resuturing on February 23, 1963; the bleeding stopped on February 24, 1963; and the sutures were removed on February 27, 1963.  Also on February 27, 1963, a cavity was filled on tooth number 30 and a small laceration was noted which was also sutured.  In March 1963, the Veteran received three dental implants of teeth numbers 19, 30, and 31.

A November 2002 rating decision denied service connection for dental trauma because there was no in-service evidence of dental trauma.  That decision noted that the Veteran stated, while in service, his partial denture was replaced after it was dropped and stepped on by a dentist.  After that incident, his eye tooth was removed and he bled after the incision.  He also contends he sustained a cut in his mouth requiring stitches when a cavity was filled.  

As already alluded to, an earlier November 2002 rating decision initially considered and denied this claim.  And when not appealed, that decision became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

The Veteran filed a petition to reopen this claim in November 2009.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001. 

The February 2010 rating decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, meaning on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Also, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.

In the prior November 2002 decision, the RO denied the claim for service connection for dental trauma because there was no evidence that the Veteran sustained any dental trauma in service.  The RO based this unfavorable determination in that initial November 2002 decision on information gleaned from the Veteran's STRs. 

In the many years since that initial November 2002 decision, there has not been any, much less pertinent medical or lay, evidence submitted that is both new and material to this claim insofar as suggesting the Veteran sustained in-service dental trauma.  The Board notes that he has already in receipt of service connection for a mouth scar due to being cut during in-service dental treatment.  

The Board finds the evidence received since the November 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  The new evidence consists of his testimony.  He testified that his in-service dental trauma occurred when either a dentist or dental technician was drilling a cavity, the drill slipped, and it tore his gums and took chips out of his teeth.  He again noted that a military dentist stepped on his bridge, and when he subsequently used the bridge, it damaged his teeth and gums.  He also noted that he lost a great deal of blood when the dentist lacerated his gum when filling a cavity which again caused great injury to his teeth and gums.  Even considering the finding in Shade, providing a very low threshold for reopening claims, the Board notes that the Veteran's testimony does not enable reopening.  His assertions in this regard serve only to expand on his assertions made at the time of the previous decision, that his teeth and gums were damaged several times during in-service dental treatment.  His testimony cannot change the law or the rules regarding basic eligibility for the compensation benefit he seeks.  VA regulations specifically prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth.  38 C.F.R. §§ 3.381, 4.150.  


There is no evidence of record, including his testimony, showing that the Veteran is diagnosed with a dental condition for which disability compensation may be provided; specifically, loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, 17.161(a) (2011).  The issue of entitlement to service connection for dental VA outpatient treatment purposes is being referred pursuant to Mays. 

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for dental trauma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Furthermore, in the absence of new and material evidence, the benefit-of-the- doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the appeal is denied.  


ORDER

The petition to reopen the claim for service connection for dental disability due to in-service dental trauma is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


